--------------------------------------------------------------------------------

Exhibit 10.3

 
STOCK PLEDGE AGREEMENT
 
This Stock Pledge Agreement (this “Agreement”), dated as of March 31, 2008,
among LV ADMINISTRATIVE SERVICES INC., as administrative and collateral agent
for the Creditor Parties (as defined below) (the “Pledgee”), RAPID LINK,
INCORPORATED, a Delaware corporation (the “Company”), and each of the other
undersigned parties (the Company and each such other undersigned party, a
“Pledgor” and collectively, the “Pledgors”).
 
BACKGROUND
 
The Company has entered into a Security Agreement dated as of the date hereof
(as amended, modified, restated or supplemented from time to time, the “Security
Agreement”), pursuant to which the Pledgee and the other Creditor Parties (as
defined in the Security Agreement) party thereto provide or will provide certain
financial accommodations to the Company and certain subsidiaries of the Company.
 
In order to induce the Pledgee and the other Creditor Parties to provide or
continue to provide the financial accommodations described in the Security
Agreement, each Pledgor has agreed to pledge and grant a security interest in
the collateral described herein to the Pledgee on the terms and conditions set
forth herein.
 
NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration the receipt of which is hereby acknowledged, the parties hereto
agree as follows:
 
1.             Defined Terms.  All capitalized terms used herein which are not
defined shall have the meanings given to them in the Security Agreement.
 
2.             Pledge and Grant of Security Interest.  To secure the full and
punctual payment and performance of (the following clauses (a) and (b),
collectively, the “Obligations”) (a) all obligations owing to Pledgee and the
other Creditor Parties under the Security Agreement and the Ancillary Agreements
referred to in the Security Agreement (the Security Agreement and the Ancillary
Agreements, as each may be amended, restated, modified and/or supplemented from
time to time, collectively, the “Documents”) and (b) all other obligations and
liabilities of each Pledgor to the Pledgee and the other Creditor Parties
whether now existing or hereafter arising, direct or indirect, liquidated or
unliquidated, absolute or contingent, due or not due and whether under, pursuant
to or evidenced by a note, agreement, guaranty, instrument or otherwise (in each
case, irrespective of the validity, regularity or enforceability of such
Obligations, or of any instrument evidencing any of the Obligations or of any
collateral therefor or of the existence or extent of such collateral, and
irrespective of the allowability, allowance or disallowance of any or all of
such in any case commenced by or against any Pledgor under Title 11, United
States Code, including, without limitation, obligations of each Pledgor for
post-petition interest, fees, costs and charges that would have accrued or been
added to the Obligations but for the commencement of such case), each Pledgor
hereby pledges, assigns, hypothecates, transfers and grants a security interest
to the Pledgee, for the ratable benefit of the Creditor Parties, in all of the
following (the “Collateral”):

 
1

--------------------------------------------------------------------------------

 

(a)           the shares of stock or other equity interests set forth on
Schedule A annexed hereto and expressly made a part hereof (together with any
additional shares of stock or other equity interests acquired by any Pledgor,
the “Pledged Stock”), the certificates representing the Pledged Stock and all
dividends, cash, instruments and other property or proceeds from time to time
received, receivable or otherwise distributed in respect of or in exchange for
any or all of the Pledged Stock;
 
(b)           all additional shares of stock or other equity interests of any
issuer (each, an “Issuer”) of the Pledged Stock from time to time acquired by
any Pledgor in any manner, including, without limitation, stock dividends or a
distribution in connection with any increase or reduction of capital,
reclassification, merger, consolidation, sale of assets, combination of shares,
stock split, spin-off or split-off (which shares shall be deemed to be part of
the Collateral), and the certificates representing such additional shares, and
all dividends, cash, instruments and other property or proceeds from time to
time received, receivable or otherwise distributed in respect of or in exchange
for any or all of such shares; and
 
(c)           all options and rights, whether as an addition to, in substitution
of or in exchange for any shares of any Pledged Stock and all dividends, cash,
instruments and other property or proceeds from time to time received,
receivable or otherwise distributed in respect of or in exchange for any or all
such options and rights.
 
3.             Delivery of Collateral.  All certificates representing or
evidencing the Pledged Stock shall be delivered to and held by or on behalf of
Pledgee pursuant hereto and shall be accompanied by duly executed instruments of
transfer or assignments in blank, all in form and substance satisfactory to the
Pledgee.  Each Pledgor hereby authorizes the Issuer upon demand by the Pledgee
to deliver any certificates, instruments or other distributions issued in
connection with the Collateral directly to the Pledgee, in each case to be held
by the Pledgee, subject to the terms hereof.  Upon the occurrence and during the
continuance of an Event of Default (as defined below), the Pledgee shall have
the right, during such time in its discretion and without notice to the Pledgor,
to transfer to or to register in the name of the Pledgee or any of its nominees
any or all of the Pledged Stock.  In addition, the Pledgee shall have the right
at such time to exchange certificates or instruments representing or evidencing
Pledged Stock for certificates or instruments of smaller or larger
denominations.
 
4.             Representations and Warranties of each Pledgor.  Each Pledgor
jointly and severally represents and warrants to the Pledgee (which
representations and warranties shall be deemed to continue to be made until all
of the Obligations have been paid in full in cash and each Document and each
agreement and instrument entered into in connection therewith has been
irrevocably terminated) that:
 
(a)           the execution, delivery and performance by each Pledgor of this
Agreement and the pledge of the Collateral hereunder do not and will not result
in any violation of any agreement, indenture, instrument, license, judgment,
decree, order, law, statute, ordinance or other governmental rule or regulation
applicable to any Pledgor;
 
(b)           this Agreement constitutes the legal, valid, and binding
obligation of each Pledgor enforceable against each Pledgor in accordance with
its terms;

 
2

--------------------------------------------------------------------------------

 
 
(c)           (i) all Pledged Stock owned by each Pledgor is set forth on
Schedule A hereto and (ii) each Pledgor is the direct and beneficial owner of
each share of the Pledged Stock;
 
(d)           all of the shares of the Pledged Stock have been duly authorized,
validly issued and are fully paid and non-assessable;
 
(e)           no consent or approval of any person, corporation, governmental
body, regulatory authority or other entity, is or will be necessary for (i) the
execution, delivery and performance of this Agreement, (ii) the exercise by the
Pledgee of any rights with respect to the Collateral or (iii) the pledge and
assignment of, and the grant of a security interest in, the Collateral
hereunder;
 
(f)            there are no pending or, to the best of Pledgor’s knowledge,
threatened actions or proceedings before any court, judicial body,
administrative agency or arbitrator which may materially adversely affect the
Collateral;
 
(g)           each Pledgor has the requisite power and authority to enter into
this Agreement and to pledge and assign the Collateral to the Pledgee, for the
ratable benefit of the Creditor Parties, in accordance with the terms of this
Agreement;
 
(h)           each Pledgor owns each item of the Collateral and, except for the
pledge and security interest granted to the Pledgee hereunder, the Collateral
shall be, immediately following the closing of the transactions contemplated by
the Documents, free and clear of any other security interest, mortgage, pledge,
claim, lien, charge, hypothecation, assignment, offset or encumbrance whatsoever
(collectively, “Liens”);
 
(i)            there are no restrictions on transfer of the Pledged Stock
contained in the certificate of incorporation or by-laws (or equivalent
organizational documents) of the Issuer or otherwise which have not otherwise
been enforceably and legally waived by the necessary parties;
 
(j)            none of the Pledged Stock has been issued or transferred in
violation of the securities registration, securities disclosure or similar laws
of any jurisdiction to which such issuance or transfer may be subject;
 
(k)           the pledge and assignment of the Collateral and the grant of a
security interest under this Agreement vest in the Pledgee, for the ratable
benefit of the Creditor Parties, all rights of each Pledgor in the Collateral as
contemplated by this Agreement; and
 
(l)            the Pledged Stock constitutes one hundred percent (100%) of the
issued and outstanding shares of capital stock of each Issuer.
 
5.             Covenants.  Each Pledgor jointly and severally covenants that,
until the Obligations shall be indefeasibly satisfied in full in cash and each
Document and each agreement and instrument entered into in connection therewith
is irrevocably terminated:

 
3

--------------------------------------------------------------------------------

 
 
(a)           No Pledgor will sell, assign, transfer, convey, or otherwise
dispose of its rights in or to the Collateral or any interest therein; nor will
any Pledgor create, incur or permit to exist any Lien whatsoever with respect to
any of the Collateral or the proceeds thereof other than that created hereby.
 
(b)           Each Pledgor will, at its expense, defend the Pledgee’s right,
title and security interest in and to the Collateral against the claims of any
other party.
 
(c)           Each Pledgor shall at any time, and from time to time, upon the
written request of the Pledgee, execute and deliver such further documents and
do such further acts and things as the Pledgee may reasonably request in order
to effectuate the purposes of this Agreement including, but without limitation,
delivering to the Pledgee, upon the occurrence of an Event of Default,
irrevocable proxies in respect of the Collateral in form satisfactory to the
Pledgee.  Until receipt thereof, upon an Event of Default that has occurred and
is continuing beyond any applicable grace period, this Agreement shall
constitute the Pledgor’s proxy to the Pledgee or its nominee to vote all shares
of Collateral then registered in each Pledgor’s name.
 
(d)           No Pledgor will consent to or approve the issuance of (i) any
additional shares of any class of capital stock or other equity interests of the
Issuer; or (ii) any securities convertible either voluntarily by the holder
thereof or automatically upon the occurrence or nonoccurrence of any event or
condition into, or any securities exchangeable for, any such shares, unless, in
either case, such shares are pledged as Collateral pursuant to this Agreement.
 
(e)           Each Pledgor agrees to execute and deliver to each Issuer that is
a limited liability company or a limited partnership a control acknowledgment
(“Control Acknowledgement”) substantially in the form of Exhibit B hereto.  Each
Pledgor shall cause each such Issuer to acknowledge in writing its receipt and
acceptance thereof. Such Control Acknowledgement shall instruct such Issuer to
follow instructions from the Pledgee without any Pledgor’s consultation or
consent.
 
6.             Voting Rights and Dividends.  In addition to the Pledgee’s rights
and remedies set forth in Section 8 hereof, in case an Event of Default shall
have occurred and be continuing, beyond any applicable cure period, the Pledgee
shall (i) be entitled to vote the Collateral, (ii) be entitled to give consents,
waivers and ratifications in respect of the Collateral (each Pledgor hereby
irrevocably constituting and appointing the Pledgee, with full power of
substitution, the proxy and attorney-in-fact of each Pledgor for such purposes)
and (iii) be entitled to collect and receive for its own use cash dividends paid
on the Collateral.  Unless and until there shall have occurred and be continuing
an Event of Default, each Pledgor shall be permitted to exercise or refrain from
exercising any voting rights or other powers; provided that, in each case, no
vote shall be cast or any consent, waiver or ratification given or any action
taken or omitted to be taken if, in the reasonable judgment of the Pledgee, such
action would have a material adverse effect on the value of the Collateral or
any part thereof; and, provided, further, that each Pledgor shall give at least
five (5) days’ written notice of the manner in which such Pledgor intends to
exercise, or the reasons for refraining from exercising, any voting rights or
other powers other than with respect to any election of directors and voting
with respect to any incidental matters.  Following the occurrence of an Event of
Default, all rights of each Pledgor to vote and to give consents, waivers and
ratifications shall cease and all dividends and all other distributions in
respect of any of the Collateral, shall be delivered to the Pledgee to hold as
Collateral and shall, if received by any Pledgor, be received in trust for the
benefit of the Pledgee, be segregated from the other property or funds of any
other Pledgor, and be forthwith delivered to the Pledgee as Collateral in the
same form as so received (with any necessary endorsement).

 
4

--------------------------------------------------------------------------------

 
 
7.             Event of Default.  An “Event of Default” under this Agreement
shall occur upon the happening of any of the following events:
 
(a)           An “Event of Default” under any Document or any agreement or note
related to any Document shall have occurred and be continuing beyond any
applicable cure period;
 
(b)           Any Pledgor shall default in the performance of any of its
obligations under any Document, including, without limitation, this Agreement,
and such default shall not be cured during the cure period applicable thereto;
 
(c)           Any representation or warranty of any Pledgor made herein, in any
Document or in any agreement, statement or certificate given in writing pursuant
hereto or thereto or in connection herewith or therewith shall be false or
misleading in any material respect;
 
(d)           Any portion of the Collateral is subjected to a levy of execution,
attachment, distraint or other judicial process or any portion of the Collateral
is the subject of a claim (other than by the Pledgee) of a Lien or other right
or interest in or to the Collateral and such levy or claim shall not be cured,
disputed or stayed within a period of fifteen (15) Business Days after the
occurrence thereof; or
 
(e)           Any Pledgor shall (i) apply for, consent to, or suffer to exist
the appointment of, or the taking of possession by, a receiver, custodian,
trustee, liquidator or other fiduciary of itself or of all or a substantial part
of its property, (ii) make a general assignment for the benefit of creditors,
(iii) commence a voluntary case under any state or federal bankruptcy laws (as
now or hereafter in effect), (iv) be adjudicated a bankrupt or insolvent, (v)
file a petition seeking to take advantage of any other law providing for the
relief of debtors, (vi) acquiesce to, or fail to have dismissed, within thirty
(30) days, any petition filed against it in any involuntary case under such
bankruptcy laws, or (vii) take any action for the purpose of effecting any of
the foregoing.
 
8.             Remedies.  In case an Event of Default shall have occurred and is
continuing, the Pledgee may:
 
(a)           Transfer any or all of the Collateral into its name, or into the
name of its nominee or nominees;
 
(b)           Exercise all corporate rights with respect to the Collateral
including, without limitation, all rights of conversion, exchange, subscription
or any other rights, privileges or options pertaining to any shares of the
Collateral as if it were the absolute owner thereof, including, but without
limitation, the right to exchange, at its discretion, any or all of the
Collateral upon the merger, consolidation, reorganization, recapitalization or
other readjustment of the Issuer thereof, or upon the exercise by the Issuer of
any right, privilege or option pertaining to any of the Collateral, and, in
connection therewith, to deposit and deliver any and all of the Collateral with
any committee, depository, transfer agent, registrar or other designated agent
upon such terms and conditions as it may determine, all without liability except
to account for property actually received by it; and

 
5

--------------------------------------------------------------------------------

 
 
(c)           Subject to any requirement of applicable law, sell, assign and
deliver the whole or, from time to time, any part of the Collateral at the time
held by the Pledgee, at any private sale or at public auction, with or without
demand, advertisement or notice of the time or place of sale or adjournment
thereof or otherwise (all of which are hereby waived, except such notice as is
required by applicable law and cannot be waived), for cash or credit or for
other property for immediate or future delivery, and for such price or prices
and on such terms as the Pledgee in its sole discretion may determine, or as may
be required by applicable law.
 
Each Pledgor hereby waives and releases any and all right or equity of
redemption, whether before or after sale hereunder.  At any such sale, unless
prohibited by applicable law, the Pledgee may bid for and purchase the whole or
any part of the Collateral so sold free from any such right or equity of
redemption.  All moneys received by the Pledgee hereunder, whether upon sale of
the Collateral or any part thereof or otherwise, shall be held by the Pledgee
and applied by it as provided in Section 10 hereof.  No failure or delay on the
part of the Pledgee in exercising any rights hereunder shall operate as a waiver
of any such rights nor shall any single or partial exercise of any such rights
preclude any other or future exercise thereof or the exercise of any other
rights hereunder.  The Pledgee shall have no duty as to the collection or
protection of the Collateral or any income thereon nor any duty as to
preservation of any rights pertaining thereto, except to apply the funds in
accordance with the requirements of Section 10 hereof.  The Pledgee may exercise
its rights with respect to property held hereunder without resort to other
security for or sources of reimbursement for the Obligations.  In addition to
the foregoing, Pledgee shall have all of the rights, remedies and privileges of
a secured party under the Uniform Commercial Code of New York (the “UCC”)
regardless of the jurisdiction in which enforcement hereof is sought.
b
 
9.            Private Sale.  Each Pledgor recognizes that the Pledgee may be
unable to effect (or to do so only after delay which would adversely affect the
value that might be realized from the Collateral) a public sale of all or part
of the Collateral by reason of certain prohibitions contained in the Securities
Act, and may be compelled to resort to one or more private sales to a restricted
group of purchasers who will be obliged to agree, among other things, to acquire
such Collateral for their own account, for investment and not with a view to the
distribution or resale thereof.  Each Pledgor agrees that any such private sale
may be at prices and on terms less favorable to the seller than if sold at
public sales and that such private sales shall be deemed to have been made in a
commercially reasonable manner.  Each Pledgor agrees that the Pledgee has no
obligation to delay sale of any Collateral for the period of time necessary to
permit the Issuer to register the Collateral for public sale under the
Securities Act.

 
6

--------------------------------------------------------------------------------

 
 
10.           Proceeds of Sale.  The proceeds of any collection, recovery,
receipt, appropriation, realization or sale of the Collateral shall be applied
by the Pledgee as follows:
 
(a)           First, to the payment of all costs, reasonable expenses and
charges of the Pledgee and to the reimbursement of the Pledgee for the prior
payment of such costs, reasonable expenses and charges incurred in connection
with the care and safekeeping of the Collateral (including, without limitation,
the reasonable expenses of any sale or any other disposition of any of the
Collateral), attorneys’ fees and reasonable expenses, court costs, any other
fees or expenses incurred or expenditures or advances made by the Pledgee in the
protection, enforcement or exercise of its rights, powers or remedies hereunder;
 
(b)           Second, to the payment of the Obligations, in whole or in part, in
such order as the Pledgee may elect, whether or not such Obligations are then
due;
 
(c)           Third, to such persons, firms, corporations or other entities as
required by applicable law including, without limitation, Section 9-615(a)(3) of
the UCC; and
 
(d)           Fourth, to the extent of any surplus to the Pledgors or as a court
of competent jurisdiction may direct.
 
In the event that the proceeds of any collection, recovery, receipt,
appropriation, realization or sale are insufficient to satisfy the Obligations,
each Pledgor shall be jointly and severally liable for the deficiency plus the
costs and fees of any attorneys employed by the Pledgee to collect such
deficiency.
 
11.           Waiver of Marshaling.  Each Pledgor hereby waives any right to
compel any marshaling of any of the Collateral.
 
12.           No Waiver.  Any and all of the Pledgee’s rights with respect to
the Liens granted under this Agreement shall continue unimpaired, and Pledgor
shall be and remain obligated in accordance with the terms hereof,
notwithstanding (a) the bankruptcy, insolvency or reorganization of any Pledgor,
(b) the release or substitution of any item of the Collateral at any time, or of
any rights or interests therein, or (c) any delay, extension of time, renewal,
compromise or other indulgence granted by the Pledgee in reference to any of the
Obligations.  Each Pledgor hereby waives all notice of any such delay,
extension, release, substitution, renewal, compromise or other indulgence, and
hereby consents to be bound hereby as fully and effectively as if such Pledgor
had expressly agreed thereto in advance.  No delay or extension of time by the
Pledgee in exercising any power of sale, option or other right or remedy
hereunder, and no failure by the Pledgee to give notice or make demand, shall
constitute a waiver thereof, or limit, impair or prejudice the Pledgee’s right
to take any action against any Pledgor or to exercise any other power of sale,
option or any other right or remedy.
 
13.           Expenses.  The Collateral shall secure, and each Pledgor shall pay
to the Pledgee on demand, from time to time, all reasonable costs and expenses,
(including but not limited to, reasonable attorneys’ fees and costs, taxes, and
all transfer, recording, filing and other charges) of, or incidental to, the
custody, care, transfer, administration of the Collateral or any other
collateral, or in any way relating to the enforcement, protection or
preservation of the rights or remedies of the Pledgee under this Agreement or
with respect to any of the Obligations.

 
7

--------------------------------------------------------------------------------

 
 
14.           The Pledgee Appointed Attorney-In-Fact and Performance by the
Pledgee.  Upon the occurrence of an Event of Default, each Pledgor hereby
irrevocably constitutes and appoints the Pledgee as such Pledgor’s true and
lawful attorney-in-fact, with full power of substitution, to execute,
acknowledge and deliver any instruments and to do in such Pledgor’s name, place
and stead, all such acts, things and deeds for and on behalf of and in the name
of such Pledgor, which such Pledgor could or might do or which the Pledgee may
deem necessary, desirable or convenient to accomplish the purposes of this
Agreement, including, without limitation, to execute such instruments of
assignment or transfer or orders and to register, convey or otherwise transfer
title to the Collateral into the Pledgee’s name.  Each Pledgor hereby ratifies
and confirms all that said attorney-in-fact may so do and hereby declares this
power of attorney to be coupled with an interest and irrevocable.  If any
Pledgor fails to perform any agreement herein contained, the Pledgee may itself
perform or cause performance thereof, and any costs and expenses of the Pledgee
incurred in connection therewith shall be paid by the Pledgors as provided in
Section 10 hereof.
 
15.           Recapture.  Notwithstanding anything to the contrary in this
Agreement, if the Pledgee or any other Creditor Party receives any payment or
payments on account of the Obligations, which payment or payments or any part
thereof are subsequently invalidated, declared to be fraudulent or preferential,
set aside and/or required to be repaid to a trustee, receiver, or any other
party under the United States Bankruptcy Code, as amended, or any other federal
or state bankruptcy, reorganization, moratorium or insolvency law relating to or
affecting the enforcement of creditors’ rights generally, common law or
equitable doctrine, then to the extent of any sum not finally retained by the
Pledgee or such other Creditor Party, each Pledgor’s obligations to the Pledgee
and the other Creditor Parties shall be reinstated and this Agreement shall
remain in full force and effect (or be reinstated) until payment shall have been
made to the Pledgee and the other Creditor Parties, which payment shall be due
on demand.
 
16.           Captions.  All captions in this Agreement are included herein for
convenience of reference only and shall not constitute part of this Agreement
for any other purpose.
 
17.          Termination of Security Interest.  The security interest and rights
granted to the Agent hereunder shall continue in full force and effect,
notwithstanding the termination of this Agreement and the Ancillary Agreements,
until all of the Obligations have been indefeasibly paid or performed in full
and this Agreement has been terminated in accordance with the terms of this
Agreement.  The Agent shall not be required to send termination statements or
other evidence of the release of the security interest granted hereunder to any
Company, or to file them with any filing office, unless and until this Agreement
and the Ancillary Agreements shall have been terminated in accordance with their
terms and all Obligations indefeasibly paid in full in immediately available
funds.
 
18.           Miscellaneous.
 
(a)           This Agreement constitutes the entire and final agreement among
the parties with respect to the subject matter hereof and may not be changed,
terminated or otherwise varied except by a writing duly executed by the parties
hereto.

 
8

--------------------------------------------------------------------------------

 
 
(b)           No waiver of any term or condition of this Agreement, whether by
delay, omission or otherwise, shall be effective unless in writing and signed by
the party sought to be charged, and then such waiver shall be effective only in
the specific instance and for the purpose for which given.
 
(c)           In the event that any provision of this Agreement or the
application thereof to any Pledgor or any circumstance in any jurisdiction
governing this Agreement shall, to any extent, be invalid or unenforceable under
any applicable statute, regulation, or rule of law, such provision shall be
deemed inoperative to the extent that it may conflict therewith and shall be
deemed modified to conform to such statute, regulation or rule of law, and the
remainder of this Agreement and the application of any such invalid or
unenforceable provision to parties, jurisdictions, or circumstances other than
to whom or to which it is held invalid or unenforceable shall not be affected
thereby, nor shall same affect the validity or enforceability of any other
provision of this Agreement.
 
(d)           This Agreement shall be binding upon each Pledgor, and each
Pledgor’s successors and assigns, and shall inure to the benefit of the Pledgee
and its successors and assigns for the ratable benefit of the Creditor Parties.
 
(e)           Any notice or other communication required or permitted pursuant
to this Agreement shall be given in accordance with the Security Agreement.
 
(f)           THIS AGREEMENT AND THE OTHER DOCUMENTS SHALL BE GOVERNED BY AND
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK
APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH STATE, WITHOUT REGARD TO
PRINCIPLES OF CONFLICTS OF LAW.
 
(g)           EACH PLEDGOR HEREBY CONSENTS AND AGREES THAT THE STATE AND/OR
FEDERAL COURTS LOCATED IN THE COUNTY OF NEW YORK, STATE OF NEW YORK SHALL HAVE
EXCLUSIVE JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN ANY
PLEDGOR, ON THE ONE HAND, AND THE PLEDGEE AND/OR ANY OTHER CREDITOR PARTY, ON
THE OTHER HAND, PERTAINING TO THIS AGREEMENT OR ANY OF THE OTHER DOCUMENTS OR TO
ANY MATTER ARISING OUT OF OR RELATED TO THIS AGREEMENT OR ANY OF THE OTHER
DOCUMENTS, PROVIDED, THAT EACH PLEDGOR ACKNOWLEDGES THAT ANY APPEALS FROM THOSE
COURTS MAY HAVE TO BE HEARD BY A COURT LOCATED OUTSIDE OF THE COUNTY OF NEW
YORK, STATE OF NEW YORK; AND FURTHER PROVIDED, THAT NOTHING IN THIS AGREEMENT
SHALL BE DEEMED OR OPERATE TO PRECLUDE THE PLEDGEE OR ANY OTHER CREDITOR PARTY
FROM BRINGING SUIT OR TAKING OTHER LEGAL ACTION IN ANY OTHER JURISDICTION TO
COLLECT THE INDEBTEDNESS, TO REALIZE ON THE COLLATERAL OR ANY OTHER SECURITY FOR
THE INDEBTEDNESS, OR TO ENFORCE A JUDGMENT OR OTHER COURT ORDER IN FAVOR OF THE
PLEDGEE AND/OR ANY OTHER CREDITOR PARTY.  EACH PLEDGOR EXPRESSLY SUBMITS AND
CONSENTS IN ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR SUIT COMMENCED IN ANY
SUCH COURT, AND EACH PLEDGOR HEREBY WAIVES ANY OBJECTION WHICH IT MAY HAVE BASED
UPON LACK OF PERSONAL JURISDICTION, IMPROPER VENUE OR FORUM NON
CONVENIENS.  EACH PLEDGOR HEREBY WAIVES PERSONAL SERVICE OF THE SUMMONS,
COMPLAINT AND OTHER PROCESS ISSUED IN ANY SUCH ACTION OR SUIT AND AGREES THAT
SERVICE OF SUCH SUMMONS, COMPLAINT AND OTHER PROCESS MAY BE MADE BY REGISTERED
OR CERTIFIED MAIL ADDRESSED TO SUCH PLEDGOR AT THE ADDRESS SET FORTH IN THE
SECURITY AGREEMENT AND THAT SERVICE SO MADE SHALL BE DEEMED COMPLETED UPON THE
EARLIER OF SUCH PLEDGOR’S ACTUAL RECEIPT THEREOF OR THREE (3) DAYS AFTER DEPOSIT
IN THE U.S. MAILS, PROPER POSTAGE PREPAID.

 
9

--------------------------------------------------------------------------------

 
 
(h)           THE PARTIES HERETO DESIRE THAT THEIR DISPUTES BE RESOLVED BY A
JUDGE APPLYING SUCH APPLICABLE LAWS.  THEREFORE, TO ACHIEVE THE BEST COMBINATION
OF THE BENEFITS OF THE JUDICIAL SYSTEM AND/OR OF ARBITRATION, THE PARTIES HERETO
WAIVE ALL RIGHTS TO TRIAL BY JURY IN ANY ACTION, SUIT, OR PROCEEDING BROUGHT TO
RESOLVE ANY DISPUTE, WHETHER ARISING IN CONTRACT, TORT, OR OTHERWISE BETWEEN THE
PLEDGEE AND/OR ANY OTHER CREDITOR PARTY, ON THE ONE HAND, AND/OR ANY PLEDGOR, ON
THE OTHER HAND, ARISING OUT OF, CONNECTED WITH, RELATED OR INCIDENTAL TO THE
RELATIONSHIP ESTABLISHED BETWEEN THEM IN CONNECTION WITH THIS AGREEMENT, ANY
OTHER DOCUMENT OR THE TRANSACTIONS RELATED HERETO OR THERETO.
 
(i)            It is understood and agreed that any person or entity that
desires to become a Pledgor hereunder, or is required to execute a counterpart
of this Agreement after the date hereof pursuant to the requirements of any
Document, shall become a Pledgor hereunder by (x) executing a Joinder Agreement
in form and substance satisfactory to the Pledgee, (y) delivering supplements to
such exhibits and annexes to such Documents as the Pledgee shall reasonably
request and/or set forth in such joinder agreement and (z) taking all actions as
specified in this Agreement as would have been taken by such Pledgor had it been
an original party to this Agreement, in each case with all documents required
above to be delivered to the Pledgee and with all documents and actions required
above to be taken to the reasonable satisfaction of the Pledgee.
 
(j)            This Agreement may be executed in one or more counterparts, each
of which shall be deemed an original and all of which when taken together shall
constitute one and the same agreement.  Any signature delivered by a party by
facsimile or electronic transmission shall be deemed an original signature
hereto.
 
[Remainder of Page Intentionally Left Blank]

 
10

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the day
and year first written above.
 



 
RAPID LINK, INCORPORATED
         
By:
     
Name:
   
Title:
             
LV ADMINISTRATIVE SERVICES INC.,
 
as Agent
         
By:
     
Name:
   
Title:
Authorized Signatory



 
11

--------------------------------------------------------------------------------

 
 
SCHEDULE A
 
Pledged Stock
 
Pledgor
Issuer
Class of Stock
Stock Certificate Number
Par Value
Number of Shares
% of outstanding Shares
Rapid Link, Incorporated
Telenational Communications, Inc.
COMMON
003
.0001
1,000
100%
Rapid Link, Incorporated
DTI Com, Inc.
COMMON
005
.001
1,000
100%
Rapid Link, Incorporated
Canmax Retail Systems, Inc.
COMMON
002
1.00
1,000
100%
Rapid Link, Incorporated
One Ring Networks, Inc.
COMMON
 
.001
11,971,427
100%


 
12

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
Form of Irrevocable Stock Power
 
 
FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers to the
following shares of stock of _________________________, a Delaware corporation:
 
No. of Shares
Certificate No.

 
 
and irrevocably appoints __________________________________ its agent and
attorney-in-fact to transfer all or any part of such stock and to take all
necessary and appropriate action to effect any such transfer.  The agent and
attorney-in-fact may substitute and appoint one or more persons to act for
him.  The effectiveness of a transfer pursuant to this stock power shall be
subject to any and all transfer restrictions referenced on the face of the
certificates evidencing such interest or in the certificate of incorporation or
bylaws of the subject corporation, to the extent they may from time to time
exist.
 

 
Rapid Link, Incorporated
 
a Delaware corporation
         
By:
     
Name:
   
Title:

 
 
13

--------------------------------------------------------------------------------

 
 
EXHIBIT B
 
FORM OF CONTROL ACKNOWLEDGMENT
 
Reference is hereby made to that certain Stock Pledge Agreement, dated as of
March ____, 2008 (as amended, restated, modified and/or supplemented from time
to time, the “Pledge Agreement”), between Rapid Link, Incorporated (the
“Pledgor”), the member of ____________, a ___________ [limited liability
company] [limited partnership] (the “Issuer”), and LV Administrative Services
Inc., as administrative and collateral agent for the Creditor Parties (as
defined therein) (the “Agent”).  Capitalized terms used but not otherwise
defined herein shall have the meanings ascribed thereto in the Pledge Agreement.
 
The Issuer is hereby instructed by the Pledgor that all of the Pledgor’s right,
title and interest in and to all of the Pledgor’s rights in connection with any
[membership] [partnership] interests in the Issuer now and hereafter owned by
the Pledgor are subject to a pledge and security interest in favor of the Agent,
for the ratable benefit of the Creditor Parties.  The Pledgor hereby instructs
the Issuer to act upon any instruction delivered to it by the Agent with respect
to the Collateral without seeking further instruction from the Pledgor, and, by
its execution hereof,  the Issuer hereby agrees to do so.
 
The Issuer, by its written acknowledgment and acceptance hereof, hereby
acknowledges receipt of a copy of the Pledge Agreement and agrees promptly to
note on its books the security interest granted under the Pledge Agreement.  The
Issuer also waives any rights or requirements at any time hereafter to receive a
copy of the Pledge Agreement in connection with the registration of any
Collateral in the name of the Agent or its nominee or the exercise of voting
rights by the Agent or its nominee.
 
[Remainder of this page intentionally left blank]

 
1

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Pledgor has caused this Control Acknowledgment to be
duly signed and delivered by its officer duly authorized as of this _____ day of
___________ 20___.
 
 

 
RAPID LINK, INCORPORATED
         
By:
     
Name:
   
Title:

 
Acknowledged and accepted this
 
______ day of __________ 20___.
 
[ISSUER]
 
 
By:
     
Name:
   
Title:
 

 
 
2

--------------------------------------------------------------------------------